DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 10091972 B1) in view of Hu et al. (US 20160192620 A1). Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  	
For claim 12, Jensen et al. teach a method for recommending food to an animal comprising the steps of: receiving data into a non-transitory computer-readable medium (107,207; col. 5, lines 15-25) from the following sources: food consumption information 
However, Jensen et al. are silent about the selecting from an animal feed database a recommended type.
Hu et al. teach a method for recommending food to an animal comprising the steps of selecting from an animal feed database a recommended type (para. 0058,0076). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate in the step of selecting from an animal feed database a type of Jensen et al., a recommended type of food as taught by Hu et al. in order to provide recommendation of the type of food for the animal for better wellness.  

For claim 14, Jensen et al. as modified by Hu et al. (emphasis on Jensen) further teach wherein activity information associated with the animal is obtained by an activity tracking collar associated with the animal (col. 12, lines 1-30; col. 18, lines 34-47).  
For claim 15, Jensen et al. as modified by Hu et al. (emphasis on Jensen) further teach wherein environmental data associated with the animal is obtained by the activity tracking collar associated with the animal (col. 18, lines 34-47; col. 25, lines 5-19).  
For claim 16, Jensen et al. as modified by Hu et al. (emphasis on Jensen) further teach wherein environmental data associated with the animal is obtained from one or more environmental databases having environmental data for the geographic region in whichArt Unit: 3643Examiner: Nguyen, Son T Serial No.: 16/047,438Docket No.: WAGZ-006-NPthe animal resides (col. 12, lines 1-68; col. 18, lines 34-47; col. 25, lines 5-19).  
For claim 17, Jensen et al. as modified by Hu et al. (emphasis on Jensen) further teach sending the type and quantity of recommended food to an automatic food dispensing system (by using the software and/or the processor as discussed throughout the patent, for example, col. 5, lines 10-68).  
For claim 18, Jensen et al. as modified by Hu et al. (emphasis on Jensen) further teach wherein the automatic food dispensing system includes a retractable cover that is activated by a proximity sensor detecting a wireless transponder associated with the 
For claim 20, Jensen et al. as modified by Hu et al. (emphasis on Jensen) further teach sending a notification of the type and quantity of recommended food for the animal to a third-party animal feed and delivery provider (col. 10, lines 16-68; col. 11, lines 1-63).
Response to Arguments
Applicant's arguments with respect to claims 12-18,20 have been considered but are moot in view of the new ground(s) of rejection. However, certain arguments that are applicable will be addressed herein.
Applicant argued that Applicant would like to further note, that Jensen does not send a notification of the type and quantity of recommended food for the animal to a third-party animal feed and delivery provider. Applicant has reviewed the cited column 10 lines 16-67 and column 11 lines 1-63 where reminders to 'caretakers' of the animal can be established. Caretakers, including pet sitters and dog walkers, which Applicant disagrees that these are the same as an animal feed and delivery provider as required by claim 20. The animal feed and delivery provider can automatically fill the order and deliver the recommended type of feed as discussed in paragraph [104] of the application, which is different than the caretaker described in Jensen.

The examiner respectfully disagreed because a third-party animal feed and delivery provider can be the caretakers, pet sitters, etc. as mentioned in Jensen, for these providers are third party. In addition, the caretaker or pet sitter can certainly be considered as an animal feed and delivery provider, for he/she can feed and deliver whatever as needed to the animal. Furthermore, the caretaker or pet sitter is certainly a third-party animal feed and delivery provider because the owner is absent so the computer system or method sends the notification to the caretaker or pet sitter and he/she would have to be the one who feed and deliver the feed to the animal based on the recommendation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.